      Case 6:17-cv-00357-ADA-JCM Document 25 Filed 12/17/18 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 PEGGY J. RATAEZYK,
                                                Case No. 6:17-cv-00357- ADA-JCM
       Plaintiff,
 v.                                             Honorable Judge Alan D. Albright

 RECEIVABLE MANAGEMENT
 PARTNERS, LLC d/b/a RMP SERVICES,
 LLC,

      Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff PEGGY J.

RATAEZYK , and the Defendant, RECEIVABLE MANAGEMENT PARTNERS, LLC d/b/a

RMP SERVICES, LLC, through their respective counsel that the above-captioned action is

dismissed, with prejudice, against RECEIVABLE MANAGEMENT PARTNERS, LLC d/b/a RMP

SERVICES, LLC, pursuant to settlement and Federal Rule of Civil Procedure 41. Each party shall

bear its own costs and attorney fees.

Dated: December 17, 2018                           Respectfully Submitted,

PEGGY J. RATAEZYK                                 RECEIVABLE PERFORMANCE
                                                  PARTNERS, LLC
/s/ Nathan C. Volheim                             /s/ Cooper M. Walker (with consent)
Nathan C. Volheim                                 Cooper M. Walker
Counsel for Plaintiff                             Counsel for Defendant
Sulaiman Law Group, LTD                           Malone and Martin PLLC
2500 S. Highland Avenue, Suite 200                Northpark Central, Suite 1850
Lombard, Illinois 60148                           8750 North Central Expressway
Phone: (630) 575-8181                             Dallas, TX 75231
Fax :(630) 575-8188                               Phone: (214) 346-2630
nvolheim@sulaimanlaw.com                          cwalker@mamlaw.com
      Case 6:17-cv-00357-ADA-JCM Document 25 Filed 12/17/18 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim_____
                                                              Nathan C. Volheim
